Stein v Doukas (2015 NY Slip Op 04116)





Stein v Doukas


2015 NY Slip Op 04116


Decided on May 13, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 13, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2012-06188
 (Index No. 5623/07)

[*1]Douglas Stein, etc., appellant, 
vTed Doukas, et al., respondents.


Law Offices of Kevin T. Grennan, PLLC, Garden City, N.Y., for appellant.
Robert J. Del Col, Smithtown, N.Y., for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 13, 2012, as granted that branch of the defendants' motion which was for summary judgment dismissing the complaint and denied, as academic, his cross motion, inter alia, to strike the defendants' answer.
ORDERED that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Suffolk County, for a determination on the merits of the plaintiff's cross motion, inter alia, to strike the defendants' answer and thereafter for a new determination of that branch of the defendants' motion which was for summary judgment dismissing the complaint.
On a prior appeal in this action (see Stein v Doukas, 98 AD3d 1024), we granted the defendants partial relief on their motion to dismiss the complaint pursuant to CPLR 3016 and 3211(a) and for summary judgment dismissing the complaint, and thereupon directed the dismissal of several causes of action. Additionally, on a related appeal decided herewith (see Stein v Doukas, _____ AD3d _____, Appellate Division Docket No. 2011-09574), we are granting, in part, the plaintiff's cross motion for leave to amend the complaint to assert certain additional causes of action. In light of our dispositions of the prior appeal and the related appeal, the plaintiff's cross motion, inter alia, to strike the defendants' answer is no longer academic, and we remit the matter to the Supreme Court, Suffolk County, for a determination on the merits of that cross motion (see Horowitz v 763 E. Assoc., LLC, 125 AD3d 808), and thereafter for a new determination of that branch of the defendants' motion which was for summary judgment dismissing the complaint.
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court